        Case: 3:20-cv-00509-wmc Document #: 8 Filed: 04/09/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JOHNATHAN FRANKLIN,

        Petitioner,
                                                        Case No. 20-cv-509-wmc
   v.

REED RICHARDSON, Warden,
Stanley Correctional Institution,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

Johnathan Franklin’s petition for a writ of habeas corpus.




        /s/                                                  4/9/2021
        Peter Oppeneer, Clerk of Court                             Date
